


Exhibit 10.48


RECEIVABLES POOLING AGREEMENT


between


NRZ ADVANCE FACILITY TRANSFEROR 2015-ON1 LLC
(Depositor)


and


NRZ ADVANCE RECEIVABLES TRUST 2015-ON1
(Issuer)


Dated as of August 28, 2015
NRZ ADVANCE RECEIVABLES TRUST 2015-ON1
ADVANCE RECEIVABLES BACKED NOTES, ISSUABLE IN SERIES




TABLE OF CONTENTS
Page
Section 1.Definitions; Incorporation by Reference.    3
Section 2.Transfer of Receivables.    6
Section 3.Depositor’s Acknowledgment and Consent to Assignment.    7
Section 4.Representations, Warranties and Certain Covenants of Depositor.    8
Section 5.Remedies Upon Breach    13
Section 6.Termination.    14
Section 7.General Covenants of Depositor.    14
Section 8.Grant Clause.    16
Section 9.Grant by Issuer.    17
Section 10.Protection of Indenture Trustee’s Security Interest in Trust
Estate.    17
Section 11.Limited Recourse.    17
Section 12.Miscellaneous.    18


Schedule 1    Form of Assignment of Receivables










--------------------------------------------------------------------------------




RECEIVABLES POOLING AGREEMENT
This RECEIVABLES POOLING AGREEMENT (as it may be amended, supplemented, restated
or otherwise modified from time to time, this “Agreement”) is made as of August
28, 2015 (the “Closing Date”), by and between NRZ ADVANCE FACILITY TRANSFEROR
2015-ON1 LLC, a limited liability company organized under the laws of the State
of Delaware (the “Depositor”), and NRZ ADVANCE RECEIVABLES TRUST 2015-ON1, a
statutory trust organized under the laws of Delaware (the “Issuer”).
RECITALS
A.    The Depositor is a special purpose Delaware limited liability company.
B.Ocwen Loan Servicing, LLC (“OLS”) is the “Servicer” under certain pooling and
servicing agreements, sale and servicing agreements, and servicing agreements
(each, as may be amended, supplemented, restated, or otherwise modified from
time to time, a “Servicing Agreement” and, collectively, the “Servicing
Agreements”). OLS has sold and is selling the economics associated with the
servicing rights under the Designated Servicing Agreements to HLSS Holdings, LLC
(“HLSS”), which is wholly owned by New Residential Investment Corp., as further
described in paragraphs C. and D. below. In addition, with respect to the
Servicing Agreements identified on Schedule 2 attached to the Receivables Sale
Agreement (as defined below) (the “Homeward Designated Servicing Agreements”),
Homeward Residential, Inc. (“Homeward”) has sold the economics associated with
its servicing rights and all Receivables generated by Homeward prior to the time
of such sale, under any Homeward Designated Servicing Agreements to OLS, and has
hired OLS as a subservicer under such Homeward Designated Servicing Agreements
(each, as may be amended, supplemented, restated, or otherwise modified from
time to time, a “Subserviced Servicing Agreement” and, collectively, the
“Subserviced Servicing Agreements”). OLS, and not Homeward, has generated and
shall generate all Receivables with respect to such Subserviced Servicing
Agreements after the dates on which OLS acquired such economics and Receivables
from Homeward (it being understood that any Receivables generated instead by
Homeward after such sales will not be eligible for sale under the Transaction
Documents barring an amendment thereto). Certain Servicing Agreements and
Subserviced Servicing Agreements will be designated as described herein for
inclusion under this Agreement, the Receivables Sale Agreement and the Indenture
(as defined below) (each, as may be amended, supplemented, restated, or
otherwise modified from time to time, a “Designated Servicing Agreement” and,
collectively, the “Designated Servicing Agreements”).
C.On the Closing Date and until the MSR Transfer Date with respect to any
Designated Servicing Agreement, OLS shall continue to (i) be the “Servicer”
under such Designated Servicing Agreement, (ii) have the obligation to make the
required Advances under such Designated Servicing Agreement, and (iii) have the
right to collect the related Receivables in reimbursement of such Advances.
Prior to the related MSR Transfer Date, upon its disbursement of an Advance
pursuant to a Designated Servicing Agreement (including the Subserviced
Servicing Agreements), OLS, as servicer, becomes the beneficiary of a
contractual right to be reimbursed for such Advance in accordance with the terms
of the related Designated Servicing Agreement (including the Subserviced
Servicing Agreements). Immediately, upon their creation, OLS shall sell the
related Receivables






--------------------------------------------------------------------------------




to HLSS for cash purchase prices equal to 100% of their respective Receivable
Balances pursuant to the Receivables Sale Agreement, and HLSS shall sell and/or
contribute the Receivables it purchases from OLS, to the Depositor pursuant to
the Receivables Sale Agreement.
D.When all required consents and ratings agency letters required for a formal
change of the named servicer under a Designated Servicing Agreement from OLS to
HLSS shall have been obtained, OLS shall transfer to HLSS all of the servicing
rights and obligations under such Designated Servicing Agreement (the “MSR
Transfer Date”) pursuant to the Master Servicing Rights Purchase Agreement,
dated as of October 1, 2012, as supplemented from time to time by related Sale
Supplements, each by and between OLS and HLSS (as may be amended, supplemented,
restated, or otherwise modified from time to time and including any future sale
supplements, the “Purchase Agreement”). Following the MSR Transfer Date for any
Designated Servicing Agreement, HLSS shall be the “Servicer” under such
Designated Servicing Agreement, and HLSS shall thereafter (i) be the “Servicer”
under such Designated Servicing Agreement, (ii) have the obligation to make the
required Advances under such Designated Servicing Agreement, and (iii) have the
right to collect the related Receivables in reimbursement of such Advances. Upon
its disbursement of an Advance pursuant to a Designated Servicing Agreement,
HLSS, as servicer (on and after the related MSR Transfer Date), becomes the
beneficiary of a contractual right to be reimbursed for such Advance in
accordance with the terms of the related Designated Servicing Agreement. OLS
will initially be engaged by HLSS as subservicer for all of the Designated
Servicing Agreements as to which the related MSR Transfer Date has occurred
under a subservicing agreement. Other subservicers may be appointed for some or
all of the Designated Servicing Agreements or for other servicing rights
acquired by HLSS from time to time in compliance with Section 5(a)(xxxiii)
hereof.
E.    NRZ Advance Receivables Trust 2015-ON1 (the “Issuer”), HLSS, as servicer
(on and after the respective MSR Transfer Date) and as Administrator (in such
capacity, the “Administrator”), OLS, as servicer (prior to the respective MSR
Transfer Dates) and as subservicer, Deutsche Bank National Trust Company, as
Indenture Trustee (the “Indenture Trustee”), as Calculation Agent, as Paying
Agent and as Securities Intermediary, and Credit Suisse AG, New York Branch
(“Credit Suisse”), as Administrative Agent, propose to enter into an Indenture
(as it may be amended, supplemented, restated, or otherwise modified from time
to time and including any indenture supplement, the “Indenture”), dated as of
even date herewith.
F.    Notes (collectively, the “Notes”) will be issued from time to time
pursuant to the Indenture. The Notes issued by the Issuer pursuant to the
Indenture will be collateralized by the Aggregate Receivables and related
property and certain monies in respect thereof now owned and to be hereafter
acquired by the Issuer.
G.    OLS, pursuant to the Receivables Sale Agreement, desires to sell, assign,
transfer and convey to HLSS all of its contractual rights (A) to reimbursement
pursuant to the terms of a Designated Servicing Agreement for an Advance that it
creates as a result of making Advances (prior to the related MSR Transfer Date)
(any right to reimbursement in respect of any such Advance a “OLS Advance
Receivable”) from the date hereof through the Receivables Sale Termination Date
under the Designated Servicing Agreements.

2

--------------------------------------------------------------------------------




H.    HLSS desires to sell and/or contribute, assign, transfer and convey to the
Depositor all of its contractual rights (A) to reimbursement pursuant to the
terms of a Designated Servicing Agreement for an Advance that it either acquires
from OLS (before the related MSR Transfer Date) or creates as a result of making
Advances (on and after the related MSR Transfer Date) (any right to
reimbursement in respect of any such Advance, an “Advance Receivable”) and (B)
to payment pursuant to the terms of a Designated Servicing Agreement listed on
the Designated Servicing Agreement Schedule for a Deferred Servicing Fee which
has been accrued by OLS (before the related MSR Transfer Date) and sold by OLS
to HLSS pursuant to the Purchase Agreement free and clear of all claims or
accrued by HLSS (on and after the related MSR Transfer Date) but, in either
case, not paid, and including in either case all rights of OLS or HLSS, as the
case may be, to enforce payment of such obligation under the related Designated
Servicing Agreement (any right to payment in respect of such Deferred Servicing
Fee, a “Deferred Servicing Fee Receivable”) from the date hereof through the
Receivables Sale Termination Date under the Designated Servicing Agreements,
pursuant to the terms of the Receivables Sale Agreement. The Depositor is
entering into this Agreement to sell and/or contribute, assign, transfer and
convey to the Issuer immediately upon the Depositor’s acquisition thereof, all
Receivables acquired by the Depositor from HLSS pursuant to the Receivables Sale
Agreement.
I.    In consideration of each transfer by the Depositor to the Issuer of the
Transferred Assets on the terms and subject to the conditions set forth in this
Agreement, the Issuer has agreed to pay to the Depositor a purchase price equal
to the fair market value thereof on the related Sale Date. To the extent the
portion of the purchase price actually paid in cash by the Issuer for the
Transferred Assets is less than 100% of the fair market value thereof, the
balance of the purchase price shall be paid on each Sale Date by an increase in
the value of the Owner Trust Certificate of the Issuer, 100% of which is held by
the Depositor, in an amount equal to the amount by which the Purchase Price of
such Receivable exceeds the portion of the cash purchase price actually paid
therefor.
AGREEMENT
NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

3

--------------------------------------------------------------------------------




Section 1.Definitions; Incorporation by Reference.
(a)    This Agreement is entered into in connection with the terms and
conditions of the Indenture. Any capitalized term used but not defined herein
shall have the meaning given to it in the Indenture. Furthermore, for any
capitalized term defined herein but defined in greater detail in the Indenture,
the detailed information from the Indenture shall be incorporated herein by
reference.
Additional Receivables: As defined in Section 2(a).
Administrative Agent: As defined in the Recitals.
Administrator: As defined in the Recitals.
Advance Receivables: As defined in the Recitals.
Aggregate Receivables: All OLS Initial Receivables and all Additional
Receivables sold and/or contributed by the Depositor to the Issuer hereunder.
Agreement: As defined in the Preamble.
Assignment of Receivables: Each agreement documenting an assignment by the
Depositor to the Issuer substantially in the form set forth on Schedule 1.
Closing Agreement: Any agreement, dated as of the initial Funding Date or any
other Funding Date, by and among the Issuer, OLS, HLSS and the Administrative
Agent and such other parties as may be necessary to fund the purchase and
transfer of Receivables to the Issuer.
Closing Date: As defined in the Recitals.
Deferred Servicing Fee Receivables: As defined in the Recitals.
Depositor: As defined in the Preamble.
Depositor’s Related Documents: As defined in Section 4(a)(iii).
Designated Servicing Agreement and Designated Servicing Agreements: As defined
in the Recitals.
Existing Receivables: As defined in the Receivables Sale Agreement.
HLSS: As defined in the Recitals.
HLSS Additional Receivables: Each Receivable (other than any Existing
Receivables) in existence on any Business Day on and after the initial Funding
Date and prior to the Receivables Sale Termination Date (including the OLS
Additional Receivables) that arises under any Servicing Agreement that is listed
as a “Designated Servicing Agreement” on the Designated Servicing Agreement
Schedule.

4

--------------------------------------------------------------------------------




HLSS Transferred Assets: All monies due or to become due and all amounts
received or receivable with respect thereto and all proceeds (including
“proceeds” as defined in the UCC) (including the OLS Transferred Assets),
together with all rights of HLSS to enforce such HLSS Additional Receivables
(including the OLS Transferred Assets).
Indenture: As defined in the Recitals.
Indenture Trustee: As defined in the Recitals.
Issuer: As defined in the Preamble.
MSR Transfer Date: As defined in the Recitals.
Noteholder: As defined in the Indenture.
Notes: As defined in the Recitals.
OLS: As defined in the Recitals.
OLS Additional Receivables: As defined in the Receivables Sale Agreement.
OLS Advance Receivable: As defined in the Recitals.
OLS Initial Advance Receivables: As defined in the Receivables Sale Agreement.
OLS Initial Receivables: As defined in the Receivables Sale Agreement.
OLS Transferred Assets: As defined in the Receivables Sale Agreement
Purchase: Each purchase by the Issuer from the Depositor of Transferred Assets.
Purchase Agreement: As defined in the Recitals.
Purchase Price: As defined in Section 2(b).
Receivable: Each Advance Receivable and each Deferred Servicing Fee Receivable.
Receivables Sale Agreement: The Receivables Sale Agreement, dated as of even
date herewith, by and among OLS, HLSS, Homeward and the Depositor, and as
amended, restated, supplemented or otherwise modified from time to time.
Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to the Indenture, and all other amounts payable to any party
pursuant to the Indenture, shall have been paid in full.
Removed Servicing Agreement: As defined in Section 2(c).

5

--------------------------------------------------------------------------------




Sale Date: (i) With respect to the OLS Initial Advance Receivables, the initial
Funding Date and (ii) with respect to any Additional Receivables, each date from
and including the initial Funding Date to the Receivables Sale Termination Date
on which such Additional Receivable is sold and/or contributed, assigned,
transferred and conveyed by the Depositor to the Issuer pursuant to the terms of
this Agreement.
Series: As defined in the Indenture.
Series Required Noteholders: As defined in the Indenture.
Servicing Agreement and Servicing Agreements: As defined in the Recitals.
Stop Date: As defined in Section 2(c).
Subservicer: OLS or other subservicers that may be engaged by HLSS as
subservicer for all of the Designated Servicing Agreements or for other
servicing rights acquired by HLSS from time to time.
Subsidiary: With respect to any Person (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Transferred Assets: As defined in Section 2(a).
UCC: The Uniform Commercial Code in effect in all applicable jurisdictions.
(b)    The Designated Servicing Agreement Schedule, as may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the Transaction Documents, is incorporated by this reference into this
Agreement.
Section 2.    Transfer of Receivables.
(a)    Transferred Assets. Commencing on the initial Funding Date, and until the
close of business on the Receivables Sale Termination Date, subject to the
provisions of this Agreement, the Depositor hereby sells and/or contributes,
assigns, transfers and conveys to the Issuer, and the Issuer acquires from the
Depositor without recourse except as provided herein, all of the Depositor’s
right, title and interest, whether now owned or hereafter acquired, in, to and
under (1) the OLS Initial Receivables, (2) each Receivable (other than any
Existing Receivables) in existence on any Business Day on and after the initial
Funding Date and prior to the Receivables Sale Termination Date (including the
HLSS Additional Receivables) that arises under any Servicing Agreement that is
listed as a “Designated Servicing Agreement” on the Designated Servicing
Agreement Schedule (the “Additional Receivables”), and (3) all monies due or to
become due and all amounts received or receivable with respect thereto and all
proceeds (including “proceeds” as defined in the UCC) (including the HLSS
Transferred Assets), together with all rights of Depositor to enforce such
Additional Receivables (including the HLSS Transferred Assets) (collectively,
the “Transferred Assets”). Receivables for Deferred Servicing Fees that are
ineligible for financing under the Indenture will not be sold or transferred
hereunder and shall not otherwise constitute “Receivables” for purposes hereof
or any other Transaction Document. Until the Receivables Sale Termination Date,
the Depositor shall, automatically and without any further action on its part,
sell and/or contribute, assign, transfer and convey to the Issuer, on each
Business Day, each Additional Receivable not previously transferred to the
Issuer and the Issuer shall purchase each such Additional Receivable together
with all of the other Transferred Assets related to such Receivable.
(b)    Purchase Price. In consideration of the sale and/or contribution,
assignment, transfer and conveyance to the Issuer of the Aggregate Receivables
and related Transferred Assets, on the terms and subject to the conditions set
forth in this Agreement, the Issuer shall, on each Sale Date, pay and deliver to
the Depositor, in immediately available funds on such Sale Date, or otherwise
promptly following such Sale Date if so agreed by the Depositor and the Issuer,
a purchase price (the “Purchase Price”) equal to (i) in the case of one
Receivable sold, assigned, transferred and conveyed on such Sale Date, the fair
market value of such Receivable on such Sale Date or (ii) in the case more than
one Receivable is sold, assigned, transferred and conveyed on such Sale Date,
the aggregate of the fair market values of such Receivables on such Sale Date,
payable in cash to the extent of funds available to the Issuer, plus an increase
in the value of the Owner Trust Certificate of the Issuer, to the extent the
Purchase Price exceeds the cash paid.
(c)    Removal of Designated Servicing Agreements and Receivables. On any date
on or after the satisfaction of all conditions specified in Section 2.1(c) of
the Indenture, the Depositor may remove a Designated Servicing Agreement from
the Designated Servicing Agreement Schedule (each such Servicing Agreement so
removed, a “Removed Servicing Agreement”). Upon the removal of a Designated
Servicing Agreement from the Designated Servicing Agreement Schedule, (i) except
if HLSS conducts a Permitted Refinancing, all Receivables related to Advances
made by or Deferred Servicing Fees accrued by the Servicer under such Removed
Servicing Agreement previously transferred to the Issuer and Granted to the
Indenture Trustee for inclusion in the Trust Estate, shall remain subject to the
lien of the Indenture, in which case HLSS may not assign to another Person any
Receivables arising under that Removed Servicing Agreement until all Receivables
that arose under that Removed Servicing Agreement that are included in the Trust
Estate shall have been paid in full or sold in a Permitted Refinancing, and (ii)
all Receivables related to such Removed Servicing Agreement arising on or after
the date that the related Servicing Agreement was removed from the Designated
Servicing Agreement Schedule (the “Stop Date”) shall not be sold to the Issuer
and shall not constitute Additional Receivables.
(d)    Marking of Books and Records. The Depositor shall, at its own expense, on
or prior to the applicable Sale Date, in the case of Additional Receivables,
indicate in its books and records (including its computer records) that the
Receivables arising under each Designated Servicing Agreement and the related
Transferred Assets have been sold and/or contributed, assigned, transferred and
conveyed to the Issuer in accordance with this Agreement. The Depositor shall
not alter the indication referenced in this paragraph with respect to any
Receivable during the term of this Agreement, (except in accordance with Section
10(b)). If a third party, including a potential purchaser of a Receivable,
should inquire as to the status of the Receivables, the Depositor shall promptly
indicate to such third party that the Receivables have been sold and/or
contributed, assigned, transferred and conveyed and the Depositor (except in
accordance with Section 10(b)) shall not claim any right, title or interest
(including, but not limited to ownership interest) therein.
Section 3.    Depositor’s Acknowledgment and Consent to Assignment.
The Depositor hereby acknowledges that the Issuer has Granted to the Indenture
Trustee, on behalf of the Noteholders, the rights (but not the obligations) of
the Issuer under this Agreement, including, without limitation, the right to
enforce the obligations of the Depositor hereunder, and the obligations of HLSS
and OLS under the Receivables Sale Agreement. The Depositor hereby consents to
such Grant by the Issuer to the Indenture Trustee pursuant to the Indenture. The
Depositor acknowledges that the Indenture Trustee (on behalf of itself, the
Noteholders, any Supplemental Credit Enhancement Provider and any Liquidity
Provider) shall be a third party beneficiary in respect of the representations,
warranties, covenants, rights, indemnities and other benefits arising hereunder
that are so Granted by the Issuer. Moreover, the Depositor hereby authorizes and
appoints as its attorney-in-fact the Issuer and the Indenture Trustee, as the
Issuer’s assignee, on behalf of the Issuer, to execute and deliver such
documents or certificates as may be necessary in order to enforce its rights
under this Agreement and its rights to collect the Aggregate Receivables.
Section 4.    Representations, Warranties and Certain Covenants of Depositor.
The Depositor hereby makes the following representations, warranties and
covenants for the benefit of the Issuer, the Indenture Trustee and the
Noteholders, on which the Issuer is relying in purchasing the Aggregate
Receivables and executing this Agreement, and on which the Noteholders are
relying in purchasing the Notes. The representations are made as of the date of
this Agreement, and as of each Sale Date. Such representations and warranties
shall survive the sale and/or contribution, assignment, transfer and conveyance
of any Receivables and any related Transferred Assets to the Issuer.
(a)    General Representations, Warranties and Covenants.
(i)    Organization and Good Standing. The Depositor is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and now has and so long as any Notes
are outstanding, will continue to have, power, authority and legal right to
acquire, own, hold, transfer, assign and convey the Receivables.
(ii)    Due Qualification. The Depositor is and will continue to be duly
qualified to do business as a limited liability company in good standing, and
has obtained and will keep in full force and effect all necessary licenses,
permits and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications,
licenses, permits or approvals and as to which the failure to obtain or to keep
in full force and effect such licenses, permits or approvals would have a
material and adverse impact upon the value or collectability of the Receivables
and such failure cannot be subsequently cured for the purposes of enforcing
contracts.
(iii)    Power and Authority. The Depositor has and will continue to have all
requisite limited liability company power and authority to own the Receivables,
and the Depositor has and will continue to have all requisite limited liability
company power and authority to execute and deliver this Agreement, the initial
Designated Servicing Agreement Schedule and each subsequent Designated Servicing
Agreement Schedule, each other Transaction Document to which it is a party and
any and all other instruments and documents necessary to consummate the
transactions contemplated hereby or thereby (collectively, the “Depositor’s
Related Documents”), and to perform each of its obligations under this Agreement
and under the Depositor’s Related Documents, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement by
the Depositor, and the execution and delivery of each of the Depositor’s Related
Documents by the Depositor, the performance by the Depositor of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby have each been duly authorized by the Depositor and no
further limited liability company action or other actions are required to be
taken by the Depositor in connection therewith.
(iv)    Valid Transfer. Upon the execution and delivery of this Agreement, each
Assignment of Receivables and the Designated Servicing Agreement Schedule by
each of the parties hereto, this Agreement shall evidence a valid sale and/or
contribution, transfer, assignment and conveyance of the Additional Receivables
as of the applicable Sale Date to the Issuer, which is enforceable against
creditors of and purchasers from the Depositor, except as such enforceability
may be limited by bankruptcy, insolvency or similar laws and by equitable
principles.
(v)    Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Depositor is a party has been, or when delivered will
have been, duly executed and delivered and constitutes the legal, valid and
binding obligation of the Depositor, enforceable against the Depositor, in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws and by equitable principles.
(vi)    Good Title. Immediately prior to each Purchase of Receivables hereunder,
the Depositor is the legal and beneficial owner of each such Receivable and the
related Transferred Assets with respect thereto, free and clear of any Adverse
Claims other than Permitted Liens; and immediately upon the transfer and
assignment thereof, the Issuer and its assignees will have good and marketable
title to, with the right to sell and encumber, each Receivable, whether now
existing or hereafter arising, together with the related Transferred Assets with
respect thereto, free and clear of any Adverse Claims other than Permitted
Liens.
(vii)    Perfection.
(A)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Aggregate Receivables and the related
Transferred Assets with respect thereto in favor of the Issuer, which security
interest is prior to all other Adverse Claims, and is enforceable as such
against creditors of and purchasers from the Depositor;
(B)    The Depositor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
the UCC in order to perfect the security interest in the Aggregate Receivables
and the related Transferred Assets granted to the Issuer hereunder; and
(C)    The Depositor has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Aggregate Receivables and the
related Transferred Assets, other than under this Agreement, except pursuant to
any agreement that has been terminated prior to the date hereof. The Depositor
has not authorized the filing of and is not aware of any financing statement
filed against the Depositor covering the Aggregate Receivables and the related
Transferred Assets other than those filed in connection with this Agreement and
the other Transaction Documents, and those that have been terminated prior to
the date hereof. The Depositor is not aware of any judgment or tax lien filings
against the Depositor.
(viii)    No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the Depositor’s Related Documents
by the Depositor nor the consummation by the Depositor of the transactions
contemplated hereby or thereby nor the fulfillment of or compliance with the
terms and conditions of this Agreement, the Depositor’s Related Documents or the
other Transaction Documents to which the Depositor is a party (A) will violate
the organizational documents of the Depositor, (B) will constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default), or result in a breach or acceleration of, any material indenture,
agreement or other material instrument to which the Depositor or any of its
Affiliates is a party or by which it or any of them is bound, or which may be
applicable to the Depositor, (C) constitutes a default (whether with notice or
lapse of time or both), or results in the creation or imposition of any Adverse
Claim upon any of the property or assets of the Depositor under the terms of any
of the foregoing, or (D) violates any statute, ordinance or law or any rule,
regulation, order, writ, injunction or decree of any court or of any public,
governmental or regulatory body, agency or authority applicable to the Depositor
or its properties.
(ix)    No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
the Depositor’s knowledge, threatened, against the Depositor (A) in which a
third party not affiliated with the Indenture Trustee or a Noteholder asserts
the invalidity of any of the Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by any of the Transaction Documents, (C) seeking any determination
or ruling that should reasonably be expected to affect materially and adversely
the performance by the Depositor or its Affiliates of their obligations under,
or the validity or enforceability of, any of the Transaction Documents or (D)
relating to the Depositor or its Affiliates and which should reasonably be
expected to affect adversely the federal income tax attributes of the Notes.
(x)    Ownership of Issuer. 100% of the Owner Trust Certificate of the Issuer is
owned by the Depositor. No Person other than the Depositor has any rights to
acquire all or any portion of the Owner Trust Certificate in the Issuer.
(xi)    Solvency. The Depositor, both prior to and after giving effect to each
sale and/or contribution of Receivables with respect to the Designated Servicing
Agreements on each Sale Date, (1) is not, and will not be, “insolvent” (as such
term is defined in § 101(32)(A) of the Bankruptcy Code), (2) is, and will be,
able to pay its debts as they become due, and (3) does not have unreasonably
small capital for the business in which it is engaged or for any business or
transaction in which it is about to engage.
(xii)    Information to Note Rating Agencies. All information provided by the
Depositor to any Note Rating Agency in connection with the Notes, taken
together, is true and correct in all material respects.
(xiii)    No Fraudulent Conveyance. The Depositor is selling and/or contributing
the Aggregate Receivables to the Issuer in furtherance of its ordinary business
purposes, with no intent to hinder, delay or defraud any of its creditors.
(xiv)    Ability to Perform Obligations. The Depositor does not believe, nor
does it have any reasonable cause to believe, that it cannot perform each and
every covenant contained in this Agreement in all material respects.
(xv)    Information. The documents, certificates or reports furnished by the
Depositor in writing pursuant to this Agreement, any other Transaction Document
or in connection with the transactions contemplated hereby or thereby, taken
together as a whole, do not contain or will not contain when furnished any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made, not misleading.
(xvi)    Fair Consideration. The aggregate consideration received by the
Depositor pursuant to this Agreement is fair consideration having reasonably
equivalent value to the value of the Aggregate Receivables and the performance
of the Depositor’s obligations hereunder.
(xvii)    Name. The legal name of the Depositor is as set forth in this
Agreement and the Depositor does not have any trade names, fictitious names,
assumed names or “doing business” names other than those names identified in
accordance with the terms hereof.
(xviii)    Subsidiaries. The Depositor has one Subsidiary, the Issuer.
(xix)    Reserved.
(xx)    Special Purpose Entity. The Depositor is operated as an entity separate
from HLSS. In addition, the Depositor:
(A)    maintains and will continue to maintain its assets separate and distinct
from those of HLSS and any Affiliates of HLSS in a manner which facilitates
their identification and segregation from those of HLSS;
(B)    conducts and will continue to conduct all intercompany transactions with
HLSS or any Affiliate of HLSS on an arm’s‑length basis;
(C)    has not guaranteed and will not guarantee any obligation of HLSS or any
of HLSS’s Affiliates, nor has it had or will it have any of its obligations
guaranteed by any such entities and has not held and will not hold itself out as
responsible for debts of any such entity or for the decisions or actions with
respect to the business affairs of any such entity;
(D)    has not permitted and will not permit the commingling or pooling of its
funds or other assets with the assets of HLSS or any Affiliate of HLSS (other
than in respect of items of payment and funds which may be commingled until
deposit into the Trust Accounts);
(E)    has and will continue to have separate deposit and other bank accounts to
which neither HLSS nor any of its Affiliates has any access and does not at any
time pool any of its funds with those of HLSS or any of its Affiliates;
(F)    maintains and will continue to maintain financial records which are
separate from those of HLSS or any of its Affiliates;
(G)    compensates and will continue to compensate all employees, consultants
and agents, if any, or reimburses HLSS from its own funds, for services provided
to it by such employees, consultants and agents, and, to the extent any
employee, consultant or agent of it is also an employee, consultant or agent of
HLSS allocate the compensation of such employee, consultant or agent between it
and HLSS as agreed to between them on an arm’s length basis;
(H)    conducts and will continue to conduct all of its business (whether in
writing or orally) solely in its own name and on its own stationery and pays and
will continue to pay its own expenses, makes and will make all communications to
third parties (including all invoices (if any), letters, checks and other
instruments) solely in its own name (and not as a division of any other Person),
and requires and will require that its employees, if any, when conducting its
business identify themselves as such (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as its employees);
(I)    adheres and will continue to adhere and comply with its organizational
documents and maintains and will maintain company records and books of account
separate and distinct from HLSS’s corporate records and the records of any
Affiliate of HLSS;
(J)    does not and will not permit HLSS or any Affiliate of HLSS, to be
involved in its daily management; provided, however, that officers of HLSS or
any such Affiliate shall not be prohibited from serving as officers of it;
(K)    does not and will not act as agent for HLSS or any Affiliate of HLSS and
agrees that it will not authorize HLSS or any Affiliate of HLSS to act as its
agent;
(L)    pays and will continue to pay its own incidental administrative costs and
expenses from its own funds, allocates and will continue to allocate all other
shared overhead expenses (including, without limitation, telephone and other
utility charges, the services of shared employees, consultants and agents, and
reasonable legal and auditing expenses), and other items of cost and expense
shared between it and HLSS, as agreed to between them on an arm’s length basis;
and
(M)    takes and shall continue to take such actions as are necessary on its
part to ensure that all procedures required by its organizational documents are
duly and validly taken.
(b)    Survival. It its understood and agreed that the representations and
warranties of the Depositor set forth in Section 4(a) shall continue throughout
the term of this Agreement.
(c)    It is understood and agreed that the (1) representations and warranties
made by HLSS pursuant to Section 5(b) of the Receivables Sale Agreement, and the
representations and warranties made by the Depositor pursuant to this Agreement,
on which the Issuer is relying in accepting the Receivables and executing this
Agreement and on which the Noteholders are relying in purchasing the Notes, and
(2) the rights and remedies of the Depositor and its assignees under the
Receivables Sale Agreement against HLSS, and the rights and remedies of the
Issuer and its assignees under this Agreement against the Depositor, inure to
the benefit of the Issuer and the Indenture Trustee for the benefit of the
Noteholders, as the assignees of the Depositor’s rights under the Receivables
Sale Agreement and the Issuer’s rights hereunder. Such representations and
warranties, and the rights and remedies for the breach thereof, shall survive
the sale and/or contribution, assignment, transfer and conveyance of any
Receivables from the Depositor to the Issuer and its assignees and the pledge
thereof by the Issuer to the Indenture Trustee for the benefit of the
Noteholders and shall be fully exercisable by the Indenture Trustee for the
benefit of the Noteholders.
Section 5.    Remedies Upon Breach
The Depositor shall inform the Indenture Trustee, the Administrator and the
Administrative Agent promptly, in writing, upon the discovery of any breach of
the Depositor’s representations, warranties or covenants hereunder, or HLSS’s
representations, warranties or covenants under the Receivables Sale Agreement.
Unless such breach shall have been cured or waived within thirty (30) days after
the earlier to occur of the discovery of such breach by the Depositor or receipt
of written notice of such breach by the Depositor, such that, in the case of a
representation and warranty, such representation and warranty shall be true and
correct in all material respects as if made on such day, and the Depositor shall
have delivered to the Indenture Trustee an officer’s certificate describing the
nature of such breach and the manner in which the relevant representation and
warranty became true and correct or the breach was otherwise cured, the
Depositor shall either repurchase the affected Receivables or indemnify the
Issuer and its assignees (including the Issuer, the Indenture Trustee and each
of their respective assignees) against and hold the Issuer and its assignees
(including the Issuer, the Indenture Trustee and each of their respective
assignees) harmless from any cost, liability and expense, including, without
limitation, reasonable attorneys’ fees and expenses, whether incurred in
enforcement proceedings between the parties or otherwise, incurred as a result
of, or arising from, such breach (each such repurchase or indemnification amount
to be paid hereunder, an “Indemnity Payment”), the amount of which shall equal
the Receivables Balance of any affected Receivable; provided, that any unpaid
amount shall be payable at such time only if either (i) the Collateral Test is
not satisfied to the extent necessary to satisfy the Collateral Test or (ii) the
Full Amortization Period is in effect. For the avoidance of doubt, in the event
the Full Amortization Period is not in effect and the Collateral Test is
satisfied on the date the obligation to make the Indemnity Payment first arises,
the requirement to make such outstanding Indemnity Payment shall be applied on
any subsequent date to the extent the Collateral Test is not satisfied or the
Full Amortization Period is in effect on such subsequent date. This Section 5
sets forth the exclusive remedy for a breach of representation, warranty or
covenant pertaining to a Receivable. Notwithstanding the foregoing, the breach
of any representation, warranty or covenant shall not be waived by the Issuer
under any circumstances without the consent of the Majority Noteholders of all
Outstanding Notes that are not Variable Funding Notes and the Series Required
Noteholders for each Series of Variable Funding Notes that are Outstanding.
Section 6.    Termination.
This Agreement (a) may not be terminated prior to the termination of the
Indenture and (b) may be terminated at any time thereafter by either party
hereto upon written notice to the other party.
Section 7.    General Covenants of Depositor.
The Depositor covenants and agrees that from the date of this Agreement until
the termination of the Indenture:
(a)    Reserved.
(b)    Bankruptcy. The Depositor agrees that it shall comply with Section 12(l).
The Depositor has not engaged in and does not expect to engage in a business for
which its remaining property represents an unreasonably small capitalization.
The Depositor will not transfer any of the Aggregate Receivables with an intent
to hinder, delay or defraud any Person.
(c)    Legal Existence. The Depositor shall do or cause to be done all things
necessary on its part to preserve and keep in full force and effect its
existence in the jurisdiction of its formation, and to maintain each of its
licenses, approvals, registrations and qualifications in all jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such licenses, approvals, registrations or qualifications, except for failures
to maintain any such licenses, approvals, registrations or qualifications which
cannot be subsequently cured for the purpose of enforcing contracts and which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the financial conditions, operations or the ability
of the Depositor or the Issuer to perform its obligations hereunder or under any
of the other Transaction Documents.
(d)    Compliance With Laws. The Depositor shall comply in all material respects
with all laws, rules, regulations and orders of any governmental authority
applicable to its operation, the noncompliance with which would reasonably be
expected to have a material adverse effect on the financial condition,
operations or the ability of HLSS, the Depositor or the Issuer to perform their
obligations hereunder or under any of the other Transaction Documents.
(e)    Taxes. The Depositor shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon the Depositor or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default; provided that the Depositor shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, or
so long as the failure to pay any such tax, assessment, charge or levy would not
have a material adverse effect on the ability of the Depositor to perform its
obligations hereunder. The Depositor shall have set aside on its books adequate
reserves with respect to any such tax, assessment, charge or levy so contested.
(f)    Compliance with Representations and Warranties. The Depositor covenants
that it shall conduct its business such that it will continually comply with all
of its representations and warranties made in Section 4(a).
(g)    Keeping of Records and Books of Account. The Depositor shall maintain
accurate, complete and correct documents, books, records and other information
which is reasonably necessary for the collection of all Aggregate Receivables
(including, without limitation, records adequate to permit the prompt
identification of each new Receivable and all collections of, and adjustments
to, each existing Receivable).
(h)    Ownership. The Depositor will take all necessary action to establish and
maintain, irrevocably in the Issuer, legal and equitable title to the Aggregate
Receivables and the related Transferred Assets, free and clear of any Adverse
Claim (including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) in all appropriate jurisdictions to perfect the Issuer’s
interest in such Aggregate Receivables and related Transferred Assets and such
other action to perfect, protect or more fully evidence the interest of the
Issuer or the Indenture Trustee (as the Depositor’s assignee) may reasonably
request).
(i)    Reliance on Separateness. The Depositor acknowledges that the Indenture
Trustee and the Noteholders are entering into the transactions contemplated by
the Transaction Documents in reliance upon the Depositor’s and Issuer’s identity
as a legal entity that is separate from HLSS. Therefore, from and after the date
of execution and delivery of this Agreement, the Depositor will take all
reasonable steps to maintain each of the Depositor’s and Issuer’s identity as a
separate legal entity and to make it manifest to third parties that each of the
Depositor and the Issuer is an entity with assets and liabilities distinct from
those of HLSS. Without limiting the generality of the foregoing and in addition
to the other covenants set forth herein, the Depositor (i) will not hold itself
out to third parties as liable for the debts of the Issuer nor purport to own
the Aggregate Receivables and other related Transferred Assets, (ii) will take
all other actions necessary on its part to ensure that the facts and assumptions
regarding it set forth in the opinion issued by Sidley Austin LLP, dated as of
the Closing Date, relating to substantive consolidation issues remain true and
correct in all material respects at all times.
(j)    Name Change, Offices and Records. In the event the Depositor makes any
change to its name (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC), type or jurisdiction of organization or location of its
books and records the Depositor shall notify the Issuer and the Indenture
Trustee thereof and (except with respect to a change of location of books and
records) shall deliver to the Indenture Trustee not later than thirty (30) days
after the effectiveness of such change (i) such financing statements (Forms UCC1
and UCC3) which the Indenture Trustee (acting at the direction of the
Administrative Agent) may reasonably request to reflect such name change, or
change in type or jurisdiction of organization, (ii) if the Indenture Trustee
shall so request, an opinion of outside counsel to the Depositor, in form and
substance reasonably satisfactory to the Indenture Trustee, as to the perfection
and priority of the Issuer’s security interest in the Aggregate Receivables in
such event, (iii) such other documents and instruments that the Indenture
Trustee on behalf of the Noteholders (acting at the direction of the
Administrative Agent) may reasonably request in connection therewith and shall
take all other steps to ensure that the Issuer continues to have a first
priority, perfected security interest in the Aggregate Receivables and the
related Transferred Assets.
(k)    Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of the Depositor, or in the case of a
change in the “location” of the Depositor for purposes of Section 9-307 of the
UCC, the Depositor must take all actions necessary or reasonably requested by
the Issuer, the Administrative Agent or the Indenture Trustee to amend its
existing financing statements and continuation statements, and file additional
financing statements and to take any other steps reasonably requested by the
Issuer, the Administrative Agent or the Indenture Trustee to further perfect or
evidence the rights, claims or security interests of any of the Issuer or any
assignee or beneficiary of the Issuer’s rights under this Agreement, including
the Indenture Trustee on behalf of the Noteholders under any of the Transaction
Documents.
Section 8.    Grant Clause.
It is the intention of the parties hereto that each transfer and assignment
contemplated by this Agreement shall constitute an absolute sale or
contribution, as applicable, of the related Receivables from the Depositor to
the Issuer and that the Aggregate Receivables shall not be part of Depositor’s
estate or otherwise be considered property of the Depositor in the event of the
bankruptcy, receivership, insolvency, liquidation, conservatorship or similar
proceeding relating to the Depositor or any of its Property. However, if such
conveyance is deemed to be in respect of a loan, it is intended that: (a) the
rights and obligations of the parties shall be established pursuant to the terms
of this Agreement and (b) this Agreement shall constitute a security agreement
under applicable law. In connection with the foregoing, the Depositor hereby
grants to the Issuer a first priority security interest in all of the
Depositor’s right, title and interest in, to and under, whether now owned or
hereafter acquired, the Aggregate Receivables and the other Transferred Assets
to secure payment of a debt equal to the purchase price for such Aggregate
Receivables and other Transferred Assets. The Depositor will, to the extent
consistent with this Agreement, take such reasonable actions as may be necessary
to ensure that, if this Agreement were deemed to create a security interest in
the Aggregate Receivables and the other Transferred Assets to secure payment or
performance of an obligation, such security interest would be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of this Agreement. The Depositor will, at its own
expense, make all initial filings on or about the Closing Date and shall forward
a copy of such filing or filings to the Indenture Trustee.
The Depositor hereby authorizes the Issuer and its assignees, successors and
designees to file one or more UCC financing statements, financing statement
amendments and continuation statements to perfect the security interest
described herein.
Section 9.    Grant by Issuer.
The Issuer shall have the right, upon notice to but without the consent of the
Depositor, to Grant, in whole or in part, its interest under this Agreement with
respect to the Receivables to the Indenture Trustee and the Indenture Trustee
then shall succeed to all rights of the Issuer under this Agreement. All
references to the Issuer in this Agreement shall be deemed to include its
assignee or designee, specifically including the Indenture Trustee.
Section 10.    Protection of Indenture Trustee’s Security Interest in Trust
Estate.
(a)    The Depositor shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit the reader thereof to know at any
time following reasonable prior notice delivered to the Depositor, the status of
such Receivable, including payments and recoveries made and payments owing. The
Schedule of Receivables has been delivered to the Indenture Trustee and shall
remain in its possession or control.
(b)    The Depositor will maintain its computer records so that, from and after
the Grant of the security interest under the Indenture, the Depositor’s master
computer records (including any back-up archives) that refer to any Receivables
indicate that the Receivables are owned by the Issuer and pledged to the
Indenture Trustee on behalf of the Noteholders. Indication of the Indenture
Trustee’s interest in a Receivable shall be deleted from or modified on the
Depositor’s records when, and only when, the Receivable has been paid in full or
released from the lien of the Indenture pursuant to the Indenture.
Section 11.    Limited Recourse.
No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer under this Agreement or any certificate or other
writing delivered in connection herewith or therewith, against (a) any owner of
a beneficial interest in the Issuer or (b) any holder of a beneficial interest
in the Issuer in its individual capacity, except as any such Person may have
expressly agreed. Notwithstanding any other terms of this Agreement, the Notes,
any other Transaction Documents or otherwise, the obligations of the Issuer
under the Notes, the Indenture, this Agreement and each other Transaction
Document to which it is a party are limited recourse obligations of the Issuer,
payable solely from the Trust Estate, and following realization of the Trust
Estate and application of the proceeds thereof in accordance with the terms of
the Indenture, none of the Noteholders, the Indenture Trustee or any of the
other parties to the Transaction Documents shall be entitled to take any further
steps to recover any sums due but still unpaid hereunder or thereunder, all
claims in respect of which shall be extinguished and shall not thereafter
revive. No recourse shall be had for the payment of any amount owing in respect
of the Notes, the Indenture or this Agreement or for any action or inaction of
the Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under the Notes or this Agreement. It is understood that the foregoing
provisions of this Section 11 shall not (i) prevent recourse to the Trust Estate
for the sums due or to become due under any security, instrument or agreement
which is part of the Trust Estate or (ii) save as specifically provided therein,
constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Notes or secured by the Indenture. It is further understood
that the foregoing provisions of this Section 11 shall not, subject to Section
12(l) hereof, limit the right of any Person, to name the Issuer as a party
defendant in any proceeding or in the exercise of any other remedy under the
Notes or this Agreement, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.
Section 12.    Miscellaneous.
(a)    Amendment. This Agreement may not be amended except by an instrument in
writing signed by the Depositor and the Issuer upon delivery of an Issuer Tax
Opinion (unless the delivery of an Issuer Tax Opinion is waived by the Issuer,
the Administrator and the Administrative Agent on behalf of the Noteholders) and
with the written consent of the Administrative Agent. In addition, so long as
the Notes are outstanding, this Agreement may not be amended unless either (x)
the Majority Noteholders of all Outstanding Notes that are not Variable Funding
Notes and the Series Required Noteholders for each Series of Variable Funding
Notes that are Outstanding have consented thereto or (y) (i) the amendment is
for a purpose for which the Indenture could be amended without any Noteholder
consent and (ii) the Depositor shall have delivered to the Indenture Trustee an
officer’s certificate to the effect that the Depositor reasonably believes that
any such amendment will not have a material Adverse Effect on the Noteholders of
the Notes. Any such amendment requested by the Depositor shall be at its own
expense. Amendments shall require notice to Note Rating Agencies as described in
Section 14(a) of the Receivables Sale Agreement.
(b)    Binding Nature; Assignment. The covenants, agreements, rights and
obligations contained in this Agreement shall be binding upon the successors and
assigns of the Depositor and shall inure to the benefit of the successors and
assigns of the Issuer, and all persons claiming by, through or under the Issuer.
(c)    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
(d)    [Reserved.]
(e)    Severability of Provisions. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non‑authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.
(f)    Governing Law. THIS AGREEMENT AND ANY CLAIM CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).
(g)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN AN
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
(h)    Counterparts. This Agreement may be executed in several counterparts and
all so executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties have not signed the original or the same
counterpart. Any counterpart hereof signed by a party against whom enforcement
of this Agreement is sought shall be admissible into evidence as an original
hereof to prove the contents thereof. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.
(i)    Indulgences; No Waivers. Neither the failure nor any delay on the part of
a party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or future exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any other occurrence.
No waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
(j)    Headings Not to Affect Interpretation. The headings contained in this
Agreement are for convenience of reference only, and they shall not be used in
the interpretation hereof.
(k)    Benefits of Agreement. Nothing in this Agreement, express or implied,
shall give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.
(l)    No Petition. The Depositor, by entering into this Agreement, agrees that
it will not at any time prior to the date which is one year and one day, or, if
longer, the applicable preference period then in effect, after the payment in
full of all of the Notes, institute against the Issuer, or join in any
institution against the Issuer of, Insolvency Proceedings or other similar
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes or this Agreement, or cause the Issuer to commence any reorganization,
bankruptcy proceedings, or Insolvency Proceedings under any applicable state or
federal law, including without limitation any readjustment of debt, or
marshaling of assets or liabilities or similar proceedings. This Section 12(l)
shall survive termination of this Agreement.
(m)    Owner Trustee Limitation of Liability. It is expressly understood and
agreed by the parties hereto that (a) this Agreement is executed and delivered
by Wilmington Trust, National Association, not individually or personally, but
solely as Owner Trustee of the Issuer under the Trust Agreement, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust, National Association but is made and intended for
the purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust, National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust, National
Association be personally liable for the payment of any indebtedness or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or the other Transaction Documents.








[Signature Pages Follow]





6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Receivables Pooling
Agreement to be duly executed as of the date first above written.
 
NRZ ADVANCE FACILITY TRANSFEROR 2015-ON1 LLC, as Depositor
 
 
 
 
By:
/s/ Cameron MacDougall
 
Name:
Cameron MacDougall
 
Title:
Secretary
 
 
 










[NRZ Advance Receivables Trust 2015-ON1 — Receivables Pooling Agreement]



--------------------------------------------------------------------------------






 
NRZ ADVANCE RECEIVABLES TRUST 2015-ON1, as Issuer
 
 
 
 
 
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee
 
 
 
 
By:
/s/ Adam B. Scozzafava
 
Name:
Adam B. Scozzafava
 
Title:
Vice President
 
 
 






[NRZ Advance Receivables Trust 2015-ON1 — Receivables Pooling Agreement]



--------------------------------------------------------------------------------




Schedule 1


ASSIGNMENT OF RECEIVABLES
Dated as of [__], 2015
This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a certain Receivables Pooling
Agreement (the “Agreement”), dated as of August 28, 2015, by and between NRZ
Advance Facility Transferor 2015-ON1 LLC, a Delaware limited liability company
(the “Depositor”), and NRZ Advance Receivables Trust 2015-ON1, a statutory trust
formed under the laws of the State of Delaware (the “Issuer”). All capitalized
terms used herein shall have the meanings set forth in, or referred to in, the
Agreement.
By its signature to this Assignment, the Depositor hereby sells and/or
contributes, assigns, transfers and conveys to the Issuer and its assignees,
without recourse, but subject to the terms of the Agreement, all of the
Depositor’s right, title and interest in, to and under its rights to
reimbursement for Receivables arising under each Designated Servicing Agreement
listed on Attachment A attached hereto, which Receivables exist on the date of
this Assignment and any Additional Receivables arising under each Designated
Servicing Agreement listed on Attachment A, on or before the related Receivables
Sale Termination Date, the other Transferred Assets related to such Receivables,
pursuant to the terms of the Agreement, and the Issuer hereby accepts such sale
and/or contribution, assignment, transfer and conveyance and agrees to transfer
to the Depositor the related consideration therefor, as set forth in the
Agreement.


[Signature Page Follows]


NRZ ADVANCE FACILITY TRANSFEROR 2015-ON1 LLC, as Depositor
By:                            
Name:                            
Title:                            




NRZ ADVANCE RECEIVABLES TRUST 2015-ON1, as Issuer
By: Wilmington Trust, National Association not in its individual capacity but
solely as Owner Trustee


Name:                            
Title:                            














Attachment A to Schedule 1


DESIGNATED SERVICING AGREEMENTS RELATED TO AGGREGATE RECEIVABLES












